Citation Nr: 0409831	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  96-51 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to May 19, 1989, for the 
grant of service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active military service from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of September 1996, from the Houston, 
Texas, regional office (RO) of the Department of Veterans Affairs 
(VA) wherein the RO assigned a 50 percent disability evaluation 
effective from May 19, 1989.  

The Board granted service connection for PTSD in an October 1995 
decision.  A July 1996 rating decision assigned a 50 percent 
evaluation and established an effective date of November 1989.  
After review, a subsequent rating decision  determined the 
effective date to be August 1989.  After further review, a 
September 1996 rating decision established  the effective date for 
the award of service connection as May 19, 1989, the date of 
receipt of the veteran's request to reopen his claim.  The veteran 
disagreed with the evaluation and the effective date.  In 
September 1997, the RO granted an increase in the veteran's 
disability evaluation for PTSD from 50 percent to 100 percent, 
effective from March 21, 1997.  The RO denied entitlement to an 
earlier effective date for service connection and the veteran 
appealed this issue.  

In July 1998, the Board denied the veteran's claims of entitlement 
to an effective date prior to May 19, 1989, for the grant of 
service connection for PTSD and entitlement to service connection 
for peripheral neuropathy claimed as secondary to Agent Orange 
exposure.  (The Board remanded the issue of whether the 100 
percent evaluation assigned to PTSD was permanent and in November 
1998, the RO established permanency.) 

The veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order dated 
in January 1999, the Court granted a Joint Motion to Remand and 
Partially Stay Proceedings, and vacated that part of the Board's 
July 1998 decision that denied an earlier effective date for the 
grant  of service connection for PTSD.  The Court remanded that 
matter to the Board for consideration of VAOPGCPREC 26-97 (July 
16, 1997).  The Court dismissed the remaining issue as  the 
veteran did not wish to pursue it.

In June 1999 the Board issued a decision denying an effective date 
prior to May 19, 1989, for the grant of service connection for 
PTSD.  The veteran appealed the Board's June 1999 decision to the 
Court, and in August 2000 the Court affirmed the Board's decision.  
The veteran subsequently perfected an appeal to the United States 
Court of Appeals for the Federal Circuit (CAFC).  In December 
2001, the CAFC vacated the Court decision and remanded the case 
for further proceedings consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

By a January 2002 Order, the Court vacated the June 1999 Board 
decision and remanded the matter to the Board for readjudication 
of the claim with consideration of the VCAA.  The Court noted 
that, if the circumstances warranted, the  Board should remand the 
claim to the RO for further  development.  

During the veteran's April 1998 videoconference hearing, he raised 
a claim of entitlement to an effective date prior to March 21, 
1997, for the assignment of a 100 percent evaluation for PTSD.  
This matter is referred to the RO for consideration and any 
appropriate action.  

In August 2002, the Board issued a decision denying an effective 
date prior to May 19, 1989, for the grant of service connection 
for PTSD.  The veteran appealed the Board's decision to the Court.  
In an Order dated in August 2003, the Court granted a Joint Motion 
to Remand, and vacated the Board's August 2002 decision.   

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in Washington, 
D.C.  VA will notify you if further action is required on your 
part.



REMAND

The Court has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5013, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

A VCAA letter has not been sent on the issue of entitlement to an 
effective date prior to May 19, 1989, for the grant of service 
connection for PTSD.  Accordingly, remand of this issue is 
required for issuance of a development letter consistent with the 
notice requirements of the VCAA.   

In addition, the veteran, through his attorney, contends that a 
statement in support of his claim in March 1974 was a notice of 
disagreement with a February 1974 rating decision.  He further 
contends that the failure to issue a statement of the case in 
response to the March 1974 notice of disagreement rendered the 
February 1974 decision non-final.  For the grant of service 
connection for PTSD, he seeks an effective date of September 1973, 
the date of receipt of his formal claim for nerves.  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  A record of his notification must be incorporated 
into the claims file. 

2.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim.  The VBA AMC should address the veteran's 
contention that he submitted a notice of disagreement to a 
February 1974 decision and that a statement of the case was not 
issued.  Therefore, he contends that claim is still pending and he 
should be awarded an effective date of September 1973, the date of 
his claim, for service connection for PTSD.  

3.  If any benefit sought on appeal remains denied, the veteran 
should be provided a Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
discussion of all pertinent regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



